Citation Nr: 1526018	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  10-47 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to dependency benefits for the Veteran's current spouse prior to September 25, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1977 until March 1980 and from August 1999 until February 2002.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado relating to the Veteran's entitlement to dependency benefits.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in Denver, Colorado in April 2015.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran divorced "J" on April [redacted], 2002.

2.  The Veteran married "D" on April [redacted], 2002. 

3.  VA did not receive notice of the Veteran's divorce from "J" and marriage to "D" prior to September 25, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 25, 2009, for the payment of a dependency allowance for the Veteran's dependent spouse have not been met. 38 U.S.C.A. § 1115, 5110(f) (West 2014); 38 C.F.R. § 3.4, 3.31, 3.57, 3.401 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim on Appeal

The Veteran, who has been in receipt of a thirty percent rating since March 2002, and a 100 percent (i.e. total) rating since April 2009, had previously been receiving additional compensation for dependents, including his dependent-spouse, under 38 U.S.C.A. § 1115 (West 2014).  See 38 C.F.R. § 3.4(b)(2) (2014).  The purpose of the statute is to defray the costs of supporting the Veteran's dependents when a service-connected disability is of a certain level hindering the Veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009).

The Veteran's additional compensation was based on his marriage to "J", a marriage which ended in divorce on April 24, 2002.  In September 2009, the Veteran was notified of a VA decision which had been made on an April 2009 claim for increased benefits.  In the notification letter, the RO indicated that the Veteran was being paid as a "veteran with one dependent," and that his "payment includes an additional amount for your spouse [J].  Let us know right away if there is any change in your marital status (for example, death, divorce, annulment)."  

Accordingly to his testimony before the undersigned, it was with this notice that the Veteran first realized that VA had inaccurate information regarding the identify of his current spouse.  Accordingly, in September 2009 he submitted VA Form 21-686c, Declaration of Status of Dependents in which he indicated that he was married to "D" on April [redacted], 2002.

The RO responded with the November 2009 decision on appeal, informing the Veteran that additional benefits being provided by VA for his former spouse, "J", had been removed from his monthly award amount effective April [redacted], 2002.  Payments for his current spouse, "D", were made effective May 1, 2009 but subsequently revised to be effective September 25, 2009 - the date VA received notice of his change in marital status.  As a result of this adjustment, an overpayment of slightly more than $3,000.00 was created for the period between April 26, 2002 and September 24, 2009.

The Veteran contends that the effective date of payment of additional benefits for his spouse "D", should have been April [redacted], 2002 as this was the date that they were married.  He suggests that VA was constructively notified of his divorce from "J" and marriage to "D" in a timely manner when he provided notice to Defense Finance and Accounting Services (DFAS) within one year of the change in his marital status.  He has separately contended that he in fact notified VA directly of the change in status.  Finally, the Veteran argues that because he was divorced from "J" on April 24, and married to "D" on April [redacted], there was no "change" in his marital status for benefits purposes, and thus no obligation to have informed VA of such a change.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  The statute and regulations specifically provide that an award of additional compensation on account of dependents based on the establishment of a qualifying disability rating shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(3) (2014).  The statute and regulation further provide that the effective date of the award of any benefit or any increase therein by reason of marriage shall be the date of such event, if proof of such event is received within one year from the date of marriage.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1)(i) .

In a March 2002 claim for benefits, the Veteran indicated that he and "J" were married but were separated at the time of his claim.  In an April 2002 decision, the Veteran was granted service connection for several disabilities, and in a May 2002 he was sent a letter informing him of the level of compensation he was entitled to receive.  This notice indicated to the Veteran that the information he had sent VA regarding his dependents "wasn't complete," and he was requested to fill out a VA Form 21-686c, Declaration Of Status Of Dependents.  On closer inspection, however, this appeared to be a reference to the Veteran's son - not his spouse.

During a June 2011 informal conference with a Decision Review Officer (DRO), the Veteran indicated that he had in fact completed a VA Form 21-686 and submitted it soon after his remarriage.  During his hearing before the undersigned, the Veteran indicated that he spoke with someone at VA and informed them that he had been remarried sometime around May 2002.  In June 2011 the RO attempted to locate such paperwork but an internal email exchange indicates that "[a]ll of the paperwork [VA] would have received should be in the [Claims] File."  The email exchange went on to note that VA's "internal database" did not contain "any comments about receiving a dependency form," and that "[t]his database is kept current and is updated with comments if [VA] received forms after the claim."

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The unavailability of records, however, does not lower the legal standard for substantiating a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board does not find, however, that the record of the Veteran's notice to VA was lost.  Rather, the Board finds that the Veteran did not effectively notify VA of his divorce from "J" or marriage to "D".  To the extent that the Veteran is essentially asserting that one or more VA employees failed to act on his notice of divorce and remarriage, the bare assertion is insufficient to overcome the presumption of regularity.  Specifically, government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  While the presumption may be rebutted by the submission of clear evidence to the contrary, no such evidence has been submitted.  Accordingly, the fact that VA still indicated that the Veteran was married to "J" seven years after he claims to have informed VA otherwise, serves to confirm that no such communication or notice was made.

To the extent that the Veteran informed DFAS of his change in marital status within one year of his marriage to "D", unfortunately, VA and DFAS - though both components of the Federal government - do not share information regarding Veterans.  The Board is understanding to the Veteran's assumption that informing DFAS of his divorce and remarriage was sufficient to have effectively notified VA of the same, however VA never informed him that this was an acceptable method of communication, and the mere fact that he contacted DFAS does not serve to substantiate his claim for an earlier effective date.

Finally, the Veteran contends that notice of who he was married to is irrelevant as he was nonetheless married throughout the period at issue.  Unfortunately, VA regulations controlling the assignment of effective dates are clear, and in the absence of a finding that the Veteran provided proof that "D" was a dependent within one year of his marriage, the effective date remains the date that VA received notice of his marriage to her in September 2009.  See 38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1)(i).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

While truly sympathetic to his claim, the Board is not empowered to grant equitable relief.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997).  That is, the Board cannot go above and beyond what is allowed by specific legislative or regulatory directives (i.e., legal mandates) in the award of benefits (e.g. as enumerated in the United States Code and Code of Federal Regulations), and thus equitable relief cannot be granted. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice of applicable law and regulations was provided to the Veteran with the October 2010 statement of the case.  This notice included descriptions of what information and evidence must be submitted to substantiate the Veteran's claim, and the Veteran was advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Although VA's duty to notify was satisfied subsequent to the initial adjudication of the issue on appeal, the issue was readjudicated, most recently, with the issuance of a supplemental statement of the case in July 2011, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist, including attempting to locate evidence which the Veteran contends that he provided to VA in 2002, notifying the Department of his divorce from "J" and marriage to "D".

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.




ORDER

Entitlement to an effective date prior to September 25, 2009, for the payment of a dependency allowance for the Veteran's dependent-spouse is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


